As filed with the Securities and Exchange Commission on August 29, 2008 Registration No.333-151581 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Amendment No. 1 to FormS-1 REGISTRATION STATEMENT UNDERTHE SECURITIES ACT OF NOVAMERICAN STEEL INC. NOVAMERICAN STEEL FINCO INC. (Exact Name of Registrants as Specified in Their Charters) Delaware Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 3310 3310 (Primary Standard Industrial Classification Code Number) (Primary Standard Industrial Classification Code Number) 20-4790836 26-1171010 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) See
